—In a claim to recover damages for personal injuries, etc., based on negligence and violations of Labor Law §§ 200, 240 (1), and § 241 (6), the defendant appeals (1), as limited by its brief, from so much of an order of the Court of Claims (Nadel, J.), entered February 2, 1998, as denied its motion for summary judgment dismissing the claim and granted that branch of the claimants’ cross motion which was for partial summary judgment on the issue of liability on the cause of action based on a violation of Labor Law § 240 (1) and on the corresponding derivative claim, and (2) from an interlocutory judgment of the same court dated February 9, 1998, which is in favor of the claimants and against it on the issue of liability on the cause of action based on a violation of Labor Law § 240 (1) and the corresponding derivative claim.
Ordered that the appeals are dismissed, without costs or disbursements.
The appeals from the order and interlocutory judgment must *472be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on appeal from the order and the interlocutory judgment are brought up for review and have been considered on the appeal from the final judgment (see, CPLR 5501 [a] [1]; Warren v State of New York, 274 AD2d 472 [decided herewith]). Bracken, J. P., Thompson, Altman and Krausman, JJ., concur.